UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q [ x ]Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or [] Transition report under Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to 001-9731 (Commission file No.) ARRHYTHMIA RESEARCH TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) DELAWARE 72-0925679 (State or other jurisdiction of incorporation ororganization) (I.R.S. employer identification no.) 25
